      Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 1 of 8




 1   QUINN EMANUEL URQUHART &                  Colin H. Murray (SBN 159142)
     SULLIVAN, LLP                              colin.murray@bakermckenzie.com
 2    Sean S. Pak (SBN 219032)                 BAKER & McKENZIE LLP
      seanpak@quinnemanuel.com                 Two Embarcadero Center, 11th Floor
 3    Iman Lordgooei (SBN 251320)              San Francisco, CA 94111-3802
      imanlordgooei@quinnemanuel.com           Telephone: +1 415 576 3000
 4    Shuang Zhang (SBN 324119)                Facsimile: +1 415 576 3099
      clairezhang@quinnemanuel.com
 5    50 California Street, 22nd Floor         Jay F. Utley (Pro Hac Vice)
      San Francisco, CA 94111                   jay.utley@bakermckenzie.com
 6    Telephone: (415) 875-6600                Bart Rankin (Pro Hac Vice)
      Facsimile: (415) 875-6700                 bart.rankin@bakermckenzie.com
 7                                             Mackenzie M. Martin (Pro Hac Vice)
     JWC LEGAL                                  mackenzie.martin@bakermckenzie.com
 8    Jodie W. Cheng (SBN 292330)              John G. Flaim (Pro Hac Vice)
      jwcheng@jwc-legal.com                     john.flaim@bakermckenzie.com
 9    One Market Street                        Chaoxuan Liu (Pro Hac Vice)
      Spear Tower, 36th Floor                   charles.liu@bakermckenzie.com
10    San Francisco, CA 94105                  Mark Ratway (Pro Hac Vice)
      Telephone: (415) 293-8308                 mark.ratway@bakermckenzie.com
11                                             BAKER & McKENZIE LLP
     Attorneys for Plaintiffs,                 1900 North Pearl Street, Suite 1500
12   Proofpoint, Inc. and Cloudmark LLC        Dallas, Texas 75201
                                               Telephone: +1 214 978 3000
13                                             Facsimile: +1 214 978 3099
14                                             Attorneys for Defendants,
                                               Vade Secure, Incorporated; Vade Secure
15                                             SASU; and Olivier Lemarié
16                              UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION
19 PROOFPOINT, INC.; CLOUDMARK LLC,

20                                             CASE NO. 3:19-cv-4238-MMC-RMI
                 Plaintiffs,
21                                             JOINT DISCOVERY STATEMENT RE
22        v.                                   PRODUCTION FROM DEFENDANT
                                               LEMARIÉ’S PERSONAL ELECTRONIC
23 VADE SECURE, INCORPORATED; VADE             DEVICES AND ONLINE STORAGE
24 SECURE SASU; OLIVIER LEMARIÉ,               ACCOUNTS

25               Defendants.
26

27

28
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 2 of 8




       Honorable Judge Illman:
        Proofpoint, Inc. and Cloudmark LLC (“Proofpoint” or “Plaintiffs”) and Defendants, Vade
Secure, Incorporated, Vade Secure SASU, and Olivier Lemarié (“Vade” or “Defendants”), file this
Joint Discovery Statement regarding production of forensic images of Defendant Lemarié’s
personal electronic devices and archival copies of online storage accounts.1 Plaintiffs contend that
these materials were requested under, inter alia, Plaintiffs’ Requests for Production Nos. 32–37
on Defendant Lemarié, served on May 19, 2020. In particular, Plaintiffs contend that these
Requests seek the production of all personal electronic devices, online storage accounts, and
documents and things stored thereon that Defendant Lemarié used or had access to during the time
of his employment at Cloudmark LLC. Defendants contend that it is demonstrably false that any
of the above-referenced Requests seek any forensic images of Defendant Lemarié’s personal
electronic devices, any archival copies of online storage accounts, or any metadata associated
therewith.

       The parties have met and conferred extensively on this issue, and Defendants have agreed
to now forensically image for preservation Mr. Lemarié’s devices and online accounts. However,
the parties dispute whether Defendants must produce the forensic images and corresponding
metadata associated with said devices and accounts. Accordingly, Plaintiffs seek an order
compelling Defendants to produce at least all of the non-content metadata associated with
Defendant Lemarié’s devices and accounts, as well as an expedited protocol for review and
production of specific relevant data from said devices and accounts.




   1
     Plaintiffs are not seeking information associated with Mr. Lemarié’s Evernote, Github,
AWS, and Docker accounts, which were already the subject of the parties’ Joint Stipulation and
the Court’s Order Regarding Nonparty Subpoenas (Dkt. 188).


                                              Case No. 3:19-cv-4238-MMC-RMI
   JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 3 of 8




                                  PLAINTIFFS’ STATEMENT
        As the Court is aware, Defendant Lemarié stands accused of misappropriating his former
employer, Cloudmark’s highly confidential trade secrets. Through discovery, Plaintiffs have
uncovered evidence to prove not only Defendants’ misappropriation, but also literal copying of
2,000+ lines of confidential and proprietary Cloudmark source code as a Vade employee (Dkt. 220
at 24–27), leading to the recent addition of copyright infringement claims in an amended
complaint. The only way Lemarié could have possibly copied this amount of code (and maybe
more) is if he had access to a copy of Cloudmark’s source code on one or more of his personal
devices and/or online storage accounts after he terminated his employment with Cloudmark. Yet
Defendants have not produced any of the code or even acknowledged Lemarié’s possession
thereof. Worse yet, Plaintiffs recently learned that Defendants have not forensically preserved any
of Lemarié’s devices or accounts, and have been relying on Lemarié himself to preserve and
identify relevant materials. Defendants have only now offered to belatedly image Lemarié’s
devices, yet still have not agreed to produce any information from the forensic images.
Defendants’ position is untenable in view of the facts. “[W]here trade secrets and electronic
evidence are both involved, the Courts have [routinely] granted permission to obtain mirror images
of the computer equipment which may contain electronic data related to the alleged violation.”
Lifetouch Nat’l Sch. Studios, Inc. v. Moss-Williams, 2013 WL 11235928, at *2 (N.D. Cal. Oct. 15,
2013). Here, there is more than good cause to compel production of forensic images of Lemarié’s
devices and accounts. Any burdens and privacy concerns are outweighed, and/or could be
addressed by Plaintiffs’ proposed protocol (“Protocol”), which was shared with Defendants.
Defendants objected to Plaintiffs’ attempt to attach the Protocol for the Court’s review; however,
Plaintiffs can lodge the Protocol with the Court in advance of any hearing.2
        First, Plaintiffs’ RFP Nos. 32–37 seek Lemarié’s devices and accounts, and are directly
relevant to Plaintiffs’ claims, as well as to locating Plaintiffs’ highly valuable and confidential
source code and minimizing the risk of further misappropriation and/or dissemination by
Defendants, including Lemarié. Indeed, discovery has revealed that Lemarié improperly retained
and utilized highly confidential information for the benefit of Vade two years after he left
Cloudmark. For example, as mentioned above, Plaintiffs have identified at least five Cloudmark
source code files copied verbatim, or in substantial part, by Lemarié into Vade’s source code. Dkt.
220 ¶¶ 116–117. Some of the copied code was even authored by Cloudmark employees other than
Lemarié. This confirms Plaintiffs’ trade secret, contract breach, and copyright allegations, and
sufficiently establishes the need for Lemarié’s devices and accounts. E.g., Satomodo, LLC v.
Whenever Commc’ns, LLC, 2018 WL 3495832, at *4 (S.D. Cal. July 20, 2018) (granting forensic
inspection of defendant’s electronic device where defendant “allegedly used the [the electronic
device] to commit the wrong and is the subject of the lawsuit”—without allegation of spoliation).
       Second, despite having a copy of Plaintiffs’ confidential source code after starting work
for Vade, Lemarié has not produced or returned any of the code in response to, inter alia, Plaintiffs’
RFPs 31, 38, or 39. When asked why Plaintiffs’ code has not been produced, Defendants’ counsel
could only represent that Lemarié currently does not have a copy of the code, but would not

2
   Notably, the Protocol should not be interpreted to limit, delay, abrogate or otherwise affect
Defendants’ discovery obligations—or Plaintiffs’ remedies for Defendants’ violations thereof—
under any applicable law or rule. For example, the Protocol for requesting specific content does
not override Defendants’ existing obligation to produce responsive materials in this case.


                                      1        Case No. 3:19-cv-4238-MMC-RMI
    JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 4 of 8




confirm whether he had the code in May 2018 when he copied at least five Cloudmark code files
verbatim into Vade’s code, in July 2019 when Plaintiffs filed this suit, or at any other time period.
Given Defendants’ “apparent inability and/or unwillingness” to locate Plaintiffs’ source code in
Lemarié’s possession, Plaintiffs are unable to obtain key evidence through means other than the
instant request for forensic images, or even to protect their code from being further distributed in
an unlawful manner. Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc., 2012 WL 70428, at *2
(N.D. Cal. Jan. 9, 2012). The forensic images are necessary to locate Plaintiffs’ code and
determine what Lemarié may have done with the code or other confidential business information.
At a minimum (even setting aside the trade secret and copyright violations), possessing, using, and
destroying Cloudmark’s source code after his employment constitute breaches of Lemarié’s
employment agreement, and raise significant questions concerning potential evidence spoliation.
        Courts have compelled forensic inspections in these exact circumstances. In Brocade, the
court found a forensic inspection would serve three purposes: (1) prove the “trade secret
misappropriation and copyright claims”; (2) “test[] the veracity of [defendant’s] claims as to
whether any of [plaintiff’s] source code files on [the individual’s] hard drives were accessed while
[defendant] was developing [its] source code”; and (3) show whether code once on the individual’s
“hard drives were ever deleted.” Id. at *2 (compelling forensic inspection even without allegation
of spoliation). All three purposes would be served here, and cannot be achieved otherwise. See
also Satomodo, 2018 WL 3495832, at *4 (compelling forensic inspection because “Defendants
have sole and exclusive access to the devices and control over the information they share;
inspection of the devices could resolve the issues of the case”).
        Moreover, the need for forensic images is further highlighted by Lemarié’s continued
misrepresentations and pattern of manipulating evidence to date. For example, Lemarié has: 1)
failed to disclose all relevant personal electronic devices until third-party discovery revealed those
devices—including two computers used during his employment at Cloudmark and later accessed
after he joined Vade; 2) admitted to deleting Plaintiffs’ proprietary information stored in Evernote
instead of returning it in accordance with his contractual obligations (see Dkt. 71-10 ¶ 8); 3)
continued to delete content from his Evernote account even after this lawsuit was filed; 4) declared
under oath that he “deleted copies of Cloudmark files, documents, and information from [his]
personal computer and personal accounts” (Dkt. 100-3 ¶ 17) despite clear evidence that he still
had access to and copied Cloudmark source code verbatim nearly two years after he left
Cloudmark. Nor has Defendants’ counsel provided any assurance that Lemarié’s devices and
accounts have been forensically preserved or searched for production. Rather, Defendants’
counsel have admitted they have yet to generate any forensic images of Lemarié’s devices or
accounts, and admitted Lemarié himself has been tasked with preserving and identifying relevant
content from his own devices and accounts for production in the case. Indeed, in the parties’ meet
and confers, Defendants’ counsel have only been able to state that they independently “confirmed”
Lemarié’s representations to them based on a subset of materials that Lemarié, himself, selected
and provided to counsel. Such inconsistencies and lack of clarity have amplified Plaintiffs’ need
for forensic review to verify Lemarié’s assertions and his preservation and collection efforts. Put
simply, the accused thief cannot be trusted to hand over the evidence of his own wrongdoing.
         Accordingly, in a good faith effort to compromise, Plaintiffs have proposed the Protocol to
address Defendants’ burden and privacy concerns associated with collecting forensic images for
production in this case. The Protocol provides that only non-content metadata be produced
initially, allowing Plaintiffs to identify specific content data for production. Defendants may then



                                    2        Case No. 3:19-cv-4238-MMC-RMI
  JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 5 of 8




produce the requested content data within seven days of the request, or object within four days.
Any disputes regarding Plaintiffs’ requests would be resolved on an expedited basis, with a lead
counsel meet-and-confer within three days of the objection, thereby allowing the parties to
promptly raise any issues with the Court, if necessary, in discovery letter-briefs.
       While Plaintiffs were willing to work with Defendants regarding the details of the Protocol,
Defendants responded that they objected to the Protocol “in its entirety,” arguing that any
production of forensic images would impose undue burden. But because Defendants have already
agreed to forensically preserve Lemarié’s devices and accounts, Defendants would suffer little, if
any, additional burden by producing the non-content metadata requested by Plaintiffs. That is,
suppressing the content information from the forensic images that Defendants have already agreed
to generate is accomplished through the same software used for forensic imaging. To the extent
that Defendants might incur some expenses associated with the forensic inspection, it is
proportionate to the needs of this case. Brocade, 2012 WL 70428, at *2 (“Brocade’s need for the
discovery outweighs A10’s burden and cost”).
       Accordingly, Plaintiffs respectfully seek an order compelling Defendants to produce all
non-content metadata associated with Lemarié’s devices and accounts, and specifically-identified
content data on an expedited basis in accordance with the Protocol.
                                                     Respectfully submitted, /s/ Sean S. Pak

                                DEFENDANTS’ STATEMENT
Introduction
Plaintiffs have previously requested relevant documents and information from Defendant Olivier
Lemarié. In response, Lemarié searched his physical and electronic files, including on his personal
devices and in online accounts, and has or will be producing non-privileged, relevant data from
those sources. Lemarié also identified numerous electronic devices and online accounts in
responses to interrogatories. Lemarié has also agreed to create forensic images of his devices and
online accounts. Despite this, Plaintiffs now seek to compel production of (a) forensic images of
Defendant Olivier Lemarié’s electronic devices and (b) archival versions of certain online storage
accounts used by Lemarié, irrespective of whether those devices and storage accounts have any
connection to this lawsuit.3
Plaintiffs have not even served a discovery request seeking such images, archives, or metadata
associated therewith. And Plaintiffs’ motion unquestionably implicates privileged and work-
product information. In other words, Plaintiffs, without justification or a proper request, seek
unfettered access to several, separate personal devices and accounts despite that forensic images

   3
     Defendants understand that “Plaintiffs seek an order compelling Defendants to produce at
least all of the non-content metadata associated with Defendant Lemarié’s devices and accounts,
as well as an expedited protocol for review and production of specific relevant data from said
devices and accounts.” Defendants contend that the referenced Requests certainly do not seek
images, archives, or associated metadata. Nevertheless, and despite the fact that Plaintiffs have
not disputed or challenged each objection to the referenced Requests that Defendants have
lodged (see Lemarie’s Objections & Responses to Plaintiffs’ Second Set of RFPs, attached
hereto as Ex. B) in writing or otherwise, Defendants do not intend to and do not waive any
objections or arguments relating to privilege, privacy law, or any other legal ground with regard
to the referenced Requests.


                                   3        Case No. 3:19-cv-4238-MMC-RMI
 JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 6 of 8




of those devices and accounts will necessarily include personal, irrelevant, and privileged
information. Plaintiffs are not entitled to such a production.
Argument
Plaintiffs’ Motion is Improper. As a threshold issue, a motion to compel is only proper if a party
has failed to produce relevant documents in response to a request under Rule 34. Fed. R. Civ. P.
37(a)(3)(B)(iv). Here, Plaintiffs’ referenced Requests do not seek forensic images of devices,
archival copies, or associated metadata for such images or archives at all. And so Plaintiffs’ motion
is improper and should be denied on that basis alone. Wilkes v. Magnus, 2013 U.S. Dist. LEXIS
127595, at *11 (N.D. Cal. Sept. 6, 2013); Reed v. CSP LAC, No. CV12-10727-VAP (AS), 2019
U.S. Dist. LEXIS 167857, at *2-4 (C.D. Cal. May 30, 2019). Indeed, Plaintiffs appear to recognize
this shortcoming, as evidenced by a recent interrogatory requesting related information. (Pls.’
Fourth Set of Interrogatories to Lemarié at Rog. No. 7, attached hereto as Ex. C.)
Plaintiffs’ Motion Seeks an Order Compelling Privileged Information. Additionally,
Plaintiffs’ request for forensic images or metadata seeks information protected by the attorney-
client privilege and/or work product protections. Some methods of searching and locating
metadata, like metadata mining, for example, are “expressly aimed at the kind of information one
would expect to be protected by attorney-client privilege and/or work-product protections.” Kyko
Glob., Inc. v. Prithvi Info. Sols., Ltd., No. C13-1034 MJP, 2014 U.S. Dist. LEXIS 81132, at *7
(W.D. Wash. June 13, 2014). “Due to the hidden, or not readily visible, nature of metadata,
commentators note that metadata created by any software application has the potential for
inadvertent disclosure of confidential or privileged information in both a litigation and non-
litigation setting, which could give rise to an ethical violation.” Williams v. Sprint/United Mgmt.
Co., 230 F.R.D. 640, 647 (D. Kan. 2005) (citation omitted). The production Plaintiffs seek will
necessarily cause Defendants to divulge information and metadata protected by the attorney-client
privilege and/or work product protections. Respectfully, the Court should not order this.
Production of Forensic Images is Unwarranted. Even if Plaintiffs had served a proper request,
which they have not, production of images of Lemarié’s devices or complete archives of accounts
(or related metadata) is inappropriate and unduly burdensome for several reasons. First, Plaintiffs
have thus far offered no evidence that Lemarié used any specific device or account to commit any
alleged misappropriation or copying, and without a sufficient nexus, Plaintiffs’ requested relief
must be denied. Second, Plaintiffs can point to no evidence of spoliation or any discovery
misconduct in this case that could potentially necessitate the desired production, and in fact
conceded on a meet-and-confer that they are seeking the images based on speculation of such
conduct. Third, the breadth of Plaintiffs’ request is unduly burdensome and not sufficiently tailored
given the number of devices and accounts and the wide range of information—predominantly
personal and irrelevant—stored on the devices and accounts.
1. Plaintiffs have offered no evidence that any of the requested devices or accounts have been used
to commit an alleged misappropriation or copying. Again, Lemarié has produced or will be
producing non-privileged, relevant documents, emails, and information responsive to Plaintiffs’
discovery requests. Plaintiffs now seek a blanket production of forensic images of all of Lemarié’s
devices, irrespective of the content or whether there is any relationship between that information
and this lawsuit. The law does not support Plaintiffs’ position. In order to compel production of
forensic images of electronic devices, a court must find a sufficient nexus between the devices at
issue and the alleged misappropriation or copying. E.g., Lifetouch Nat’l Sch. Studios, Inc. v. Moss-
Williams, No. C10-05297 RMW (HRL), 2013 U.S. Dist. LEXIS 148360, at *5 (N.D. Cal. Oct. 15,
2013). For example, in Lifetouch, one of plaintiff Lifetouch’s employees left to work for defendant
Creative, a competitor of Lifetouch. 2013 U.S. Dist. LEXIS 148360, at *3. While at Lifetouch, the
employee used a thumb drive to back up her hard drive. Id. She later used a Creative laptop to
view the thumb drive’s contents. Id. Upon realizing that it contained plaintiff’s information and
determining she did not need the information stored on it, “she destroyed the thumb drive with a
hammer and threw the pieces in the garbage.” Id. Based on a declaration from the employee, the


                                    4        Case No. 3:19-cv-4238-MMC-RMI
  JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
         Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 7 of 8




court found that there was “a sufficient nexus between the defendant’s computers and the alleged
misappropriation of trade secrets to warrant forensic imaging of the computers.” Id. at *5–6
(holding that because the employee “destroyed the thumb drive and cannot remember which
computer she used to access the thumb drive . . . Lifetouch’s only recourse is to examine the
Creative computers that [she] may have used to view the contents of the thumb drive”).

Plaintiffs do not and cannot make such a showing here. To the contrary, Plaintiffs seek production
of a forensic image of all Lemarié’s personal devices without any attempt to link the content of
those devices to this lawsuit and without evidence. Indeed, the devices for which Plaintiffs seek a
forensic image include those that are used generally by Lemarié’s family and a computer being
used by Lemarié’s son for college. Plaintiffs have failed to make any showing that would warrant
the blanket, untethered production they seek, and their request should be denied.
2. Production of forensic images is unwarranted absent spoliation or discovery abuse. Plaintiffs
similarly cannot show any justification for the requested production based on any legitimate
concern about spoliation. While courts in the past have permitted limited production of forensic
images based on a showing of a serious concern of spoliation, see Brocade Commc’ns. Sys. v. A10
Networks, Inc., No. 10-CV-03428-LHK, 2012 U.S. Dist. LEXIS 2846, at *9 (N.D. Cal. Jan. 9,
2012), Plaintiffs cannot make such a showing here.
Consistent with Plaintiffs’ inability to connect Lemarié’s alleged wrongful conduct to any specific
device, Plaintiffs cannot identify any spoliation or discovery misconduct warranting production of
forensic images. In fact, Lemarié has agreed to image his devices such that there is no danger that
any information contained therein will be lost. Accordingly, there is no issue or concern that
relevant information would be destroyed. Thus, Plaintiffs’ request similarly lacks justification for
that reason and should be rejected by the Court.
If Plaintiffs raise circumstances about Evernote pre-dating this lawsuit, this cannot be considered
spoliation. First, it is undisputed that Plaintiffs have the content at issue already in their possession.
(Defs.’ Sur-Reply 7, ECF No. 99-4.) Second, Plaintiffs have already subpoenaed Evernote, and
have received metadata and relevant documents from Evernote. Third, the circumstances pre-
dated the filing of this lawsuit. (Lemarié Decl. ¶ 10, ECF No. 72-6.) Thus, Lemarié has not
exhibited any conduct like that seen in Brocade or Lifetouch. Without demonstrating (or even
raising) any spoliation or discovery misconduct, Plaintiffs are not entitled to production of any
forensic images. Plaintiffs’ recent interrogatory also demonstrates that Plaintiffs have alternative
mechanisms to discover information relating to their speculations. (Ex. C at Rog. No. 7.)
3. Plaintiffs’ request is unduly burdensome and far from being narrowly tailored. Lemarié
identified numerous electronic devices and accounts in response to Plaintiffs’ interrogatories.
Plaintiffs’ motion seeks production of forensic images of “all personal electronic devices, online
storage accounts, and documents and things stored thereon that Defendant Lemarié used or had
access to during the time of his employment at Cloudmark LLC,” and this request for relief is
particularly burdensome in view of the numerous devices and accounts, and the nature of the same.
As noted above, this request would encompass devices that are used for family purposes, a device
that now belongs to his son (and is used for college), implicating his family’s and son’s privacy
concerns. Indeed, this motion implicates privacy issues that prohibit the requested production. See
Henson v. Turn, Inc., No. 15-cv-01497-JSW (LB), 2018 U.S. Dist. LEXIS 181037, at *53 (N.D.
Cal. Oct. 22, 2018); see also Tingle v. Hebert, No. 15-626-JWD-EWD, 2018 U.S. Dist. LEXIS
60301 (M.D. La. Apr. 10, 2018).
To avoid the improper invasion into Lemarié’s private, irrelevant, and/or privileged matters,
Defendants respectfully request that the relief requested be denied in its entirety.
                                         Respectfully submitted, /s/ Mackenzie Martin




                                    5        Case No. 3:19-cv-4238-MMC-RMI
  JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
        Case 3:19-cv-04238-MMC Document 228 Filed 09/15/20 Page 8 of 8




                           ATTESTATION OF CONCURRENCE
       I, Jodie W. Cheng, am the ECF user whose ID and password are being used to file this

JOINT     DISCOVERY         STATEMENT         RE    PRODUCTION        FROM   DEFENDANT

LEMARIÉ’S PERSONAL ELECTRONIC DEVICES AND ONLINE STORAGE

ACCOUNTS. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories

identified above has concurred in the filing of this document.



 Dated: September 15, 2020                       /s/ Jodie W. Cheng
                                                  Jodie W. Cheng




                                              Case No. 3:19-cv-4238-MMC-RMI
   JOINT LETTER BRIEF RE PRODUCTION FROM LEMARIE’S DEVICES AND ACCOUNTS
